On ApplicatioN foe Reheaeing.
It is elementary that laws are repealed reversely or impliedly. Authorities to establish that proposition are entirely superfluous. Nothing is better settled than that the law does not favor repeals by implication. Statutes, unless expressly recalled, or absolutely destructive, the one of the other, will stand and co-exist. Where statutes and constitutional provisions can be so construed as to be made to harmonize and to prove ancillary, the one to the other, for the accomplishment of the object in view, it would be wrong to annihilate either. The Court would be powerless to do so.
We have found no inconsistency between the remaining sections of the act of 1879 and art. 167 of the present Constitution, and after a new and earnest effort to ascertain a conflict between them, we have been unable to change our previous opinion.
By the act of 1879 an absolute prohibition was enacted against the dealing in lottery business, and a penalty was provided for infringement of the prohibition. By art. 167 the absolute prohibition was changed into a relative one. Blended together, act of 1879 and art. 167 mean:— •that there shall hereafter be no unrestrained dealing in lottery opera*724tions, under penalty of fine and imprisonment; but that dealing in the lottery-business will be tolerated when carried on by corporations chartered by the State and paying an annual license of no less than forty thousand dollars: consequently, that whoever shall otherwise deal in that sort of business, without having been chartered and without having paid the license, shall be liable to punishment.
Article 167 formally recognizes the Louisiana State Lottery as an institution chartered by thp State, and determines the term of its existence, but without any right of monopoly.
The framers of the Constitution did away with the exclusive privilege accorded previously to that organization, and provided that, hereafter, all persons wishing to deal in the lottery business shall have the right to do so, as well as the Louisiana State Lottery Company, on obtaining a charter from the State and paying a license, as pure quietus. This was done to place all on a footing of equality.
A different construction of the act of 1879 and of art. 167 would authorize all individuals to deal in that kind of speculation without forming themselves into a corporation chartered by the State, and without paying a license. The Louisiana State Lottery Company could then repudiate its charter, exonerate itself from the payment of a license, the amount of which goes to a charitable institution essentially necessary-for the relief of suffering humanity and without adequate means of' self-sustenance. It was, no doubt, wise in the State to regulate reprehensible, but, perhaps irrepressible, inclinations for that sort of speculation, so as to draw from those who follow them, — as it were, — honey from, poison, for the betterment of the destitute classes of society. It cannot be plausibly claimed, in the least degree, that the Convention intended to do away with those means of relief which could not be realized if the penal clause in the act of 1879 were considered as being now a dead-letter.
No one can claim to enjoy the privileges exercised by the Louisiana. State Lottery Company without, like it, obtaining a charter and paying a license.
The authorities quoted by the amici curice in their brief for a rehearing, from 15 Ill. 233, 3 Mich. 387,1 Cal. 441, 3 Cal. 328, in addition to those previously referred to : 10 M. 575, 9 R. 413, 6 L. 135, 1 Corns. N. Y. 17, 16 Peters U. S. 342, 1 Black 470, are to the effect that, in cases of provisions of law repugnant and contradictory to each, the more recent repeal the former. The rulings are made mostly|in cases in which the acts could not co-exist at all without contradiction in every particular. The first authorities are from cases in which — after a prohibition had been enacted — -the legislature had absolutely and unconditionally recalled the prohibition and legalized acts previously forbidden. In the present. *725instance, the act of 1879 was not absolutely or unconditionally repealed. It was relatively or conditionally repealed. The penal provision was not therefore peremptorily done away with. It remains, and is to be enforced against individuals dealing in the lottery business otherwise than in the name of bodies chartered by the State and paying license. The penal provision will be inoperative against individuals dealing in that business in the name of chartered institutions paying license.
The Court has thus construed again the act of 1879 and art. 167, and has done so, in their mind, “ in favorem libertatis civis.”
The application for a rehearing is refused.
Mr. Justice Todd having taken no part in the previous opinion, ■owing to absence, abstains from concurrence in the present one.